Citation Nr: 1212038	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a liver disorder. 

6.  Entitlement to service connection for a chronic upper respiratory disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran had active service from September 1976 to September 1980. 

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a June 2010 hearing before the undersigned at the RO.  The transcript of the hearing is associated with the claims file. 

As reflected on the first page of this decision, the issue on appeal involving an allergy disorder has been recharacterized as entitlement to service connection for an upper respiratory disorder, to better reflect the Veteran's allegations and the evidence of record.  Transcript, page 10. 

The Veteran's claims were remanded by the Board in February and December 2010

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As explained below, additional medical records and additional VA medical opinions must be obtained.  Accordingly, none of the Veteran's claims are currently ready for Board review at this time.  

At his hearing the Veteran reported treatment for his diabetes mellitus at the Wilson N. Jones Hospital in the 1980's.  The Veteran also testified that he received a diagnosis of hepatitis C at the Texoma Medical Center in 1981.  A November 2005 VA medical record notes that the Veteran reported recent treatment at the Green Oaks Hospital for depression.  The Veteran's records have not been requested from any of these private facilities and should be requested and, if available, associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(1).

The Veteran's updated VA medical records should be obtained.  

On a VA Form 9 dated in August 2008 the Veteran asserted that an Article 15 he received in service would provide evidence regarding his claim for service connection for hepatitis C.  The Veteran's service personnel records have not been associated with the Veteran's claims file.  As the Veteran has in effect asserted that his service personnel records are probative to one of his claims, these records must be obtained and associated with the claims file.  

The Board notes that the January 2011 VA examination report provides negative opinions regarding whether the Veteran's headache and respiratory disabilities are related to service.  Unfortunately the examiner did not include any discussion as to why such disabilities are, or are not, related to the head injury, headache complaints, and respiratory complaints shown in the service treatment records.  The Board further notes that the December 2010 Board remand requested that a VA examiner state whether the Veteran has any current liver dysfunction, and if so, state whether such is related to hepatitis or to any other incidence of military service.  The January 2011 VA liver examiner did not provide an opinion as to whether the Veteran's cirrhosis of the liver is related to hepatitis C, or related to service in any other way.  Consequently the VA examination reports are inadequate and new VA medical opinions must be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran has asserted that his current depression is due to his medical conditions for which he seeks service connection.  Consequently, the issue of service connection for an acquired psychiatric disorder must be remanded, because it is inextricably intertwined with the outcome of the other claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorizations from the Veteran, request copies of the Veteran's treatment records for the time periods specified by the Veteran from the Wilson N. Jones Hospital (now Texas Health Presbyterian), the Texoma Medical Center, and Green Oaks Hospital.  

2.  Obtain complete updated VA treatment records from the VA North Texas Health Care System, to include the medical centers in Dallas and Bonham, and all associated clinics, as well as any other VA facility identified by the record or in the record, for the period of June 2010 to the present.

3.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

4.  Afford the Veteran a VA medical examination of the liver.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should identify all relevant risk factors for hepatitis, and should then opine as to whether it is at least as likely as not that the currently diagnosed hepatitis condition is related to (caused or aggravated by) military service.  A full and complete rationale for all opinions expressed must be provided. 

The examiner should also provide diagnoses of all current liver dysfunction, and opine as to whether it is at least as likely as not any such liver disorder is related in any way to (caused or aggravated by) military service.  The examiner should also opine as to whether it is at least as likely as not any current liver dysfunction is caused or aggravated by the Veteran's hepatitis. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Afford the Veteran a VA medical examination for his reported headache disability.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should identify any current headache disorder or condition manifested as headaches, and should opine as to whether it is at least as likely as not such is related to (caused or aggravated by) the Veteran's head injury during service, the other headache complaints during service, or to any other incident of military service.  A full and complete rationale for all opinions expressed is required. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Schedule the Veteran for a VA respiratory examination.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should identify any current chronic respiratory disorder, and should opine as to whether it is at least as likely as not any such disorder is related to (caused or aggravated by) the Veteran's episodes of upper respiratory infection or viral syndrome during service, or to any other incident of military service.  A full and complete rationale for all opinions expressed is required. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  After any additional notification and/or development deemed necessary is undertaken, and there has been consideration as to whether a medical examination and/or opinion is warranted with respect to the Veteran's secondary-service-connection claim for an acquired psychiatric disorder in light of such development, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


